Ex-99.a.1.ii DELAWARE INVESTMENTS GLOBAL DIVIDEND AND INCOME FUND, INC. LETTER OF TRANSMITTAL (DGF) Investor ID Number (LETTER OF TRANSMITTAL TO TENDER SHARES OF Delaware Investments Global Dividend and Income Fund, Inc.) Pursuant to the Offer to Purchase dated June 1, 2011, Delaware Investments Global Dividend and Income Fund, Inc. has offered to purchase up to 5%, or 246,552 shares, of its Common Stock. The offer expires at 11:59 p.m. New York City time on July 1, 2011, unless extended. See Instructions on the reverse side. I/we, the undersigned, hereby surrender to you for tendering the share(s) identified below. I/we hereby agree to the terms and conditions of the Offer to Purchase dated June 1, 2011 ("Offer to Purchase"). I/we hereby certify and warrant that: (i) I/we have received and read the Offer to Purchase; (ii) I/we have complied with all instructions on the reverse side of this Letter of Transmittal and the requirements of the Offer to Purchase; (iii) I/we have full authority to surrender these certificate(s) and give the instructions in this Letter of Transmittal; and (iv) the shares represented by these certificates are free and clear of all liens, restrictions, adverse claims and encumbrances. Please complete the back if you would like to transfer ownership or request special mailing.
